DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendments/Remarks
In a Preliminary Amendment filed 07/14/2022, applicant has added new claims 20 – 23 and canceled claims 8-19. Claims 1 – 7 & 20 – 23 are pending.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, Figure 1.
Species II, Figures 2 - 4 (relating to laser sintering apparatus using multiple lasers, assuming claim 23 read on).
Species III, Figure 5-6.
Species IV, Figures 7.
Species V, relating to a laser sintering apparatus using a single laser, assuming claims 1-7 and 20-22 read on.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are held to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The inventions have acquired a separate status in the art in view of different classifications;
The inventions have acquired a separate status in the art due to their divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention; and
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mark Elchuk on 07/13/2022 a provisional election was made without traverse to prosecute the invention of Species V, claims 1-7 & 20-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 23 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 17 of Fig 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
1The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller” in claim 1 (shown in specification Paragraph [0025]), and “beam forming subsystem” recited in claims 1 & 22 (shown in specification Paragraph [0025]).
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 7 & 20 – 22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Claim 1 recites the term “sufficient” which is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; therefore, the terms “laser fluence sufficient to produce densification” render the claim indefinite.  Claims 2 – 7 & 20 – 22 are rejected for their dependence upon Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinzel (US 2007/0105395 A1).

Regarding Claim 1, Kinzel teaches a system for laser sintering of a ceramic electrolyte material, the system comprising: a controller (Fig 1: Element 24 “computer”); 
a laser responsive to the controller for generating a beam (Fig 1: Element 16 “laser”; 
a beam forming subsystem for controlling a parameter of the beam generated by the laser (Fig 1: Element 22 “x-y scanner”; Paragraph [0026]: “laser parameters including power and time of application, which can be controlled by the X-Y scanner 22”); 
and wherein the beam forming subsystem is further controlled such that the beam provides a laser fluence sufficient to produce densification of the ceramic electrolyte material (Paragraph [0030]: “The densification during the sintering process can be controlled with the selection of the laser and scanner 22 parameters”; Paragraph [0026]: “Any ceramic-metal thick-film ink as well as ferroelectric thick-film inks can also be used. As long as the properties of the thick-film inks are understood, laser parameters including power and time of application, which can be controlled by the X-Y scanner 22, can be adjusted to optimize the use of the thick-film inks”).

Regarding Claim 2, Kinzel teaches the system of claim 1, wherein the laser comprises a continuous wave laser (see Claim 14 of Kinzel: “sintering step comprises sintering the thick-film ink with a continuous wave laser”).

Regarding Claim 3, Kinzel teaches the system of claim 1, wherein the laser comprises a pulsed laser (Paragraph [0029]: “A common set of optics can be used with both the continuous wave (CW) laser used for sintering and the pulsed laser used for trimming”).

Regarding Claim 4, Kinzel teaches the system of claim 1, wherein the parameter of the beam includes at least one of: beam spot size; power level; beam pulse duration; beam pulse repetition rate; or laser fluence generated (Paragraph [0024]: “The beam is focused to a predetermined spot size, such as 20 micrometers, at the substrate 14 including the thick-film ink”, Paragraph [0026]: “As long as the properties of the thick-film inks are understood, laser parameters including power and time of application, which can be controlled by the X-Y scanner 22, can be adjusted to optimize the use of the thick-film inks”).

Regarding Claim 5, Kinzel teaches the system of claim1, wherein the beam forming subsystem and the laser are further configured to perform an ablation operation to ablate a portion of material on a surface of the ceramic electrolyte material (Paragraph [0029]: “After step 54, an optional step 56 can be performed by ablating the unsintered ink with a pulsed laser, such as the laser 36”).

Regarding Claim 6, Kinzel teaches the system of claim 1, wherein the beam forming subsystem and the laser are further configured to perform patterning of a surface of the ceramic electrolyte material (Paragraph [0030]: “The pattern is generated by moving the focused laser beam over the substrate along a predetermined path with the use of the X-Y scanner 22”).

Regarding Claim 7, Kinzel teaches the system of claim 1, wherein the beam forming subsystem and the laser are further configured to perform laser trimming of at least a portion of the ceramic electrolyte material (Paragraph [0029]: “A common set of optics can be used with both the continuous wave (CW) laser used for sintering and the pulsed laser used for trimming).

Regarding Claim 20, Kinzel teaches the system of claim 2, wherein the continuous wave laser is configured to perform a sintering operation to sinter the ceramic electrolyte material (Claim 15: “The method of claim 13, wherein the sintering step comprises sintering the thick-film ink with a continuous wave laser”).

Regarding Claim 21, Kinzel teaches the system of claim 3, wherein the pulsed laser is configured to perform an ablation operation to remove a portion of surface material from the ceramic electrolyte material (Claim 13: “The method of claim 1, further comprising the step of ablating the unsintered thick-film ink with a pulsed laser”).

Regarding Claim 22, Kinzel teaches the system of claim 1, wherein at least one of the beam forming subsystem or the laser is configured to control at least one of the following parameters: beam spot size; power level; beam pulse duration; beam pulse repetition rate; laser fluence generated; or beam spatial distribution (Paragraph [0024]: “The beam is focused to a predetermined spot size, such as 20 micrometers, at the substrate 14 including the thick-film ink”, Paragraph [0026]: “As long as the properties of the thick-film inks are understood, laser parameters including power and time of application, which can be controlled by the X-Y scanner 22, can be adjusted to optimize the use of the thick-film inks”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON GABRIEL WRIGHT whose telephone number is (571)272-5404. The examiner can normally be reached Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON G WRIGHT/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761